 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  ALBERTO ORLANDEZ-GAMBOA ,

                                  Movant,                          l 9-CV-2705 (CM)
                      -against-                                   99-CR-654-1 (CM)
  UNITED STA TES OF AMERICA                                      TRANSFER ORDER
                                      '
                                  Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Movant, currently incarcerated at FCI Allenwood in Pennsylvania, brings this prose

motion, under 28 U.S.C. § 2255, challenging his conviction and sentence entered in

United States v. Orlandez-Gamboa, No. 99-CR-654-0 I (CM) (S.D.N. Y. May 25, 2005). 1 For the

reason set forth below, the Court transfers this action to the United States Court of Appeals for

the Second Circuit.

       Movant seeks to challenge his conviction and sentence. The Court's records show that

Movant previously moved for relief under § 2255 to challenge the same conviction and sentence.

See Orlandez-Gamboa v. United States, No. 07-CV-9658 (TPG) (S.D.N.Y. Feb. 11, 2009)

(dismissing motion on the merits), 13-2763 (2d Cir. Oct. 4, 2013) (denying motion to file second

or successive§ 2255 motion); Orlandez-Gamboa v. United States, No. 13-CV-1923 (TPG)

(S.D.N.Y. Apr. 12, 2013) (transferring motion to the Second Circuit as second or successive), 13-

13 71 (2d Cir. Sept. 16, 2013) (denying motion). Because Movant 's previous motion under

§ 2255 was decided on the merits, this application is a second or successive motion. See Corrao

v. United States, 152 F.3d 188, 191 (2d Cir. 1998).



       1 The criminal case was initially before the Honorable Judge Griesa, but was reassigned
to my docket on April 21, 2017.

                                                 I

                                                r.... o.p~'faxcd/h::mdcd
                                                          1c~            to counsel on.!f_J_J_/ I CJ
          Before a second or successive § 2255 motion is filed in the district court, authorization

from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A). Movant must

therefore move in the United States Court of Appeals for the Second Circuit for permission to

pursue this application. 2

          Accordingly, the Clerk of Court is directed to mail a copy of this order to Movant and

note service on the docket. In the interest of justice, the Court transfers this motion under § 2255

to th~ United States Court of Appeals for the Second Circuit. See 28 U.S.C. § 1631; see also

Liriano v. United States, 95 F.3d I I 9, I 22-23 (2d Cir. I 996) (per curiam). This order closes this

case. If the Court of Appeals authorizes Movant to proceed in this matter, he shall move to

reopen this case under this civil docket number.

       As the motion makes no substantial showing of a denial of a constitutional right, a

certificate of appea]ability will not issue. See 28 U.S.C. § 2253.

       The Clerk of Court is directed to docket this as a ''written opinion" within the meaning of

Section 205(a)(5) of the E-Govemment Act of 2002.

       The Court certifies, pursuant to 28 U.S.C. § I 915(a)(3), that any appeal from this order

would not be taken in good faith and therefore informa pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:       April 3, 2019
              New York, New York

                                                             COLLEEN McMAHON               =-
                                                         Chief United States District Judge



         Movant must demonstrate that a motion to the Court of Appeals is based on newly
          2
discovered evidence or a new ru]e of constitutional law made retroactive by the Supreme Court.
See 28 U.S.C. § 2255(h).

                                                   2
